DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 23. 2021 have been fully considered but they are not persuasive. Applicant’s arguments are related to newly amended claim language and are fully addressed in the rejections below. Examiner would like to note that Applicant’s arguments include arguments related to prompting a reboot; however, this language was eliminated by newly filed amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11055125 in view of Li et al. (United States Patent Application Publication 2015/0178109).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim 1 as exemplary, both claims have similar features. 
Instant Application: 15916221
Patent: 11055125
Claim 1:  An apparatus, comprising:
          a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including:
                    




                   











                          after a first virtual machine executing on a first virtual machine host is booted, reconfiguring the first virtual machine without rebooting the first virtual machine, including controlling acts, including:
                              associating at least one compute artifact of a plurality of compute artifacts of the first virtual machine with a first user that is associated with the first virtual machine;
                            

                           modifying at least one compute artifact of the plurality of compute artifacts of the first virtual machine for which an operating system of the first virtual machine prompts reboot of the first virtual machine to modify the at least one compute artifact such that the first virtual machine completes the modification without rebooting the first virtual machine; and

                           publishing a configuration to the first virtual machine host.


3. The apparatus of claim 1, wherein the configuration file includes a plurality of user-specific settings, and wherein reconfiguring the first virtual machine includes, via an agent in the first virtual machine: accepting the plurality of user-specific settings, and applying the plurality of user-specific settings to the first virtual machine.


Dependent claims 2-8, 10-14, and 16-20 are met by claim 3 of Li. Li teaches a method of virtual machine reconfiguration using user specified settings without the need to reboot the reconfigured virtual machine. (Abstract, network change from a first virtual network to a second virtual network is reconfigured for a first virtual machine that is executing on a first virtual machine host. The reconfiguring includes the following. In the first virtual machine host, a mapping change from the first virtual network to the second virtual network is configured by reprogramming drivers in the first virtual machine host for route mapping for the second virtual network. A Dynamic Host Configuration Protocol (DHCP) retrigger is caused without rebooting the first virtual machine. A configuration file is provided to the first virtual machine. The configuration file includes user-specific networking settings).  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply Li to the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claim 1 recites “wherein the first virtual machine runs an operating system that is configured to reboot the first virtual machine to ([0015], AVM, including the compute artifacts of a VM, is reconfigured without rebooting the VM in some examples. Such compute artifacts may include, for example, the machine name, account username, account password, time zone, and/or the like. The VM may be a system VM, that is, a VM that provides the functionality to operate an entire operating system. In some examples, a user may wish an existing VM already used to be the VM to be reconfigured. In other examples, a partially configured VM may be reconfigured. For example, partially configured VMs, which are configured in all aspects except for customer specific settings in some examples, may be pooled so that fully configured VMs maybe provided more quickly upon request by reconfiguring a partially configured VM than creating a new VM from scratch; and [0064], A fully provisioned VM may also be reconfigured based on a customer request, and this reconfiguration, including changing compute aspects of the VM, may be performed without rebooting the VM. In some examples, the process is essentially the same as reconfiguring a partially provisioned VM, except that artifacts already associated with the customer do not need to have their association moved to the customer).  Furthermore, a virtual machine that is reconfigured using user specifications creates a new virtual machine and the original virtual machine would not be “rebooted.” Virtual machines are generally instantiated rather than a booting process occurring in a hardware processor. Independent claims 9 and 15 contain similar language to claim 1 and are rejected for the same reasons. Dependent claims 2-8, 10-14, and 16-20 are rejected because of their dependency on independent claims 1, 9, and 15 respectively.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following claim language is unclear and indefinite:
As per claim 1 is unclear what is meant by “associating the at least one compute artifact a plurality of compute artifacts of the first virtual machine with a first user that is associated with the first virtual machine. (i.e. it is unclear why the associating step is required if the first virtual machine is already running on the first virtual machine host. According to Applicant’s specification, the associating step is only (Applicant’s Specification, [0052], [0058]; and  [0064], In some examples, the process is essentially the same as reconfiguring a partially provisioned VM, except that artifacts already associated with the customer do not need to have their association moved to the customer). Independent claims 9 and 15 contain similar language and are rejected for the same reasons; and
As per claim 1, it is unclear what is meant by “wherein the first virtual machine runs an operation system that is configured to reboot the first virtual machine to modify a compute artifact” (i.e. it is unclear how the virtual machine configures compute artifacts of a first type without rebooting when the operating system is configured to reboot.). Independent claims 9 and 15 contain similar language and are rejected for the same reasons. Appropriate correction is required. Dependent claims 2-8, 10-14, and 16-20 are rejected because of their dependency on independent claims 1, 9, and 15 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Li et al. (United States Patent Application Publication 2015/0178109).
As per claim 1, Li  teaches the invention as claimed including an apparatus, comprising: 
	a device including at least one memory adapted to store run-time data for the device ([0025], Host computing device 100 includes a processor 102 for executing instructions. In some embodiments, executable instructions are stored in a memory 104. Memory 104 is any device allowing information, such as executable instructions and/or other data, to be stored and retrieved), and at least one processor that is adapted to execute processor-executable code that, in response to execution , enables the device to perform actions ([0025], Host computing device 100 includes a processor 102 for executing instructions. In some embodiments, executable instructions are stored in a memory 104), including: 
		after a first virtual machine executing on a first virtual machine host is booted ([0053], At 408, computing device 304 instantiates the requested child VMs from customized clone VM 608; and [0054], After instantiation, each of the child VMs boot, or otherwise begin execution), reconfiguring the  first virtual machine without rebooting the first virtual machine ([0019], while data redirection to external disks presents a reboot threat in some existing systems, aspects of the disclosure eliminate the reboot threat from data redirection at each desktop VM; [0054], After instantiation, each of the child VMs boot, or otherwise begin execution. At 410, a second set of customizations is applied to at least one of the child VMs. For example, as each child VM boots up, the child VM contacts computing device 304 to obtain the second set of customizations; and [0055], The second set of customizations includes one or more including controlling acts, including: 
		associating at least one compute artifact  of a plurality of compute artifacts of the first virtual machine ([0041], Child VMs have one or more properties, characteristics, or data associated therewith…the child VM properties for each child VM may be referred to as configuration data; and [0041], the following exemplary configuration parameters are added to a configuration file for the clone VM (e.g. a .vmx file): [0048] guestinfo.uddMountPoint [0049] guestinfo.uddSize [0050] guestinfo.sddMountPoint [0051] guestinfo.sddSize; and [0053], At 408, computing device 304 instantiates the requested child VMs from customized clone VM 608.) with a first user that is associated with the first virtual machine ([0019], operations that are consolidated in the single clone VM include, but are not limited to, adding and/or creating a user data disk; [0055], VMs. The application of the second set of customizations to the child VMs do not prompt rebooting of the child VMs. Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration; and [0057], In response to the received request, computing device 304 creates a clone VM from the identified parent VM template 310 at 504, attaches one or more disks to the created clone VM at 506, and customizes the clone VM to redirect data to the attached disks at 508), wherein the first virtual machine runs an operating system that is configured to reboot the first virtual machine ([0006], One or more embodiments described herein configure a parent virtual machine (VM) template before instantiating child VMs therefrom to prevent rebooting the child VMs during subsequent guest to modify a compute artifact of a first type ([0055], Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration); 
		modifying at least one compute artifact of the plurality of compute artifacts of the first virtual machine such that the first virtual machine completes the modification without rebooting the first virtual machine ([0019], while data redirection to external disks , and such that at least one of the modified compute artifacts is a compute artifact of the first type ([0055], Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration); and
	publishing a configuration to the first virtual machine host ([0054], After instantiation, each of the child VMs boot, or otherwise begin execution. At 410, a second set of customizations is applied to at least one of the child VMs. For example, as each child VM boots up, the child VM contacts computing device 304 to obtain the second set of customizations; and [0058], A VM configuration, or other set of customizations (e.g., the second set of 

As per claim 2, Li teaches, wherein associating the at least one compute artifact with the first user includes re-associating the at least one compute artifact from a platform tenant to a customer account tenant that is associated with the first user, such that the first virtual machine is capable of being managed by the first user ([0075], each of the instantiated child VMs powers on to perform a second set of customizations (e.g., apply one or more child VM configurations). As described herein, the second set of customizations are those customizations that, when applied, do not prompt or provoke rebooting of the child VMs. The second set of customizations may be different for each child VM, depending on the parameters specified in a configuration file (e.g., a .vmx file). For example, the MAC address, machine name, and/or machine password may be set based on the presence of fields such as guestInfo.macAddress, guestInfo.machineName, and/or guestInfo.machinePassword, respectively. If the machine password is set, the machine password is removed from the configuration file, in some embodiments. In another example, the child VM performs license activation if a configuration parameter such as guestInfo.licenseActivation is set to True. Further, the child VM may perform checkpointing operations to enable fast refresh if a configuration parameter such as guestInfo.checkpointing is set to True (e.g., in non-persistent designs). Checkpointing includes quiescing file systems of the child VM (e.g., flushing to persistent storage), and making a file copy of an operating system disk to serve as a checkpoint copy. 

As per claim 3, Li teaches, wherein the plurality of compute artifacts includes a machine name of the first virtual machine ([0041], Child VMs have one or more properties, characteristics, or data associated therewith. Exemplary child VM properties include, but are not limited to…domain identity; and [0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the child VM… Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration).

As per claim 4, Li teaches, wherein the first virtual machine is a partially configured virtual machine that is polling for a full configuration ([0054], as each child VM boots up, the child VM contacts computing device 304 to obtain the second set of customizations. In this example, the child VM then applies the second set of customizations).

As per claim 5, Li teaches wherein modifying the at least one compute artifact of the plurality of compute artifacts includes modifying a machine name of the first virtual machine ([0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the 

As per claim 6, Li teaches, wherein associating the at least one compute artifact with the first user includes updating internal data structures including updating metadata corresponding to the at least one compute artifact for re-association of the at least one compute artifact from a platform tenant to a customer tenant that is associated with the first user ([0054], At 410, a second set of customizations is applied to at least one of the child VMs. For example, as each child VM boots up, the child VM contacts computing device 304 to obtain the second set of customizations; and [0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the child VM. The second set of customizations are defined by, for example, the requesting cloud service 302 (e.g., in the received request), administrator, user 108, and/or other entity. The second set of customizations may also be defined based on the target host and/or datastore, and may also include default values associated therewith. In some embodiments, the second set of customizations is different for one or more of the child VMs. …VMs. Exemplary customizations in the second set of customizations include, but are not limited to, configuring an identity of the child VM such as a computer name, domain join, license activation, media access control (MAC) address, Internet Protocol (IP) address, and the like. In some embodiments, the second set of customizations is collectively referred to as a child VM configuration).

As per claim 7, Li teaches, the actions further including: 
	receiving a request for a virtual machine, wherein the request includes user-specific configurable parameters ([0046], computing device 304 receives a request to provision a plurality of child VMs. The request may be received from one of cloud services 302, an administrator, user 108, or other entity. The request includes data identifying, for example, a quantity of child VMs to be provisioned, …, one or more target hosts (e.g., hosts 100), and/or one or more datastores) and non-configurable parameters ([0046], computing device 304 receives a request to provision a plurality of child VMs. The request may be received from one of cloud services 302, an administrator, user 108, or other entity. The request includes data identifying, for example …one of parent VM templates 310…); and 
	determining that first virtual machine has non-configurable parameters matching the non-configurable parameters of the request ([0046], In response to the received request, computing device 304 creates a clone VM from parent VM template 310 identified in the received request at 404), wherein reconfiguration the first virtual machine is performed in response to determining that the non-configurable parameters of the first virtual machine match the non-configurable parameters of the request ([0046], In response to the received request, computing device 304 creates a clone VM from parent VM template 310 identified in the received request at 404).

As per claim 8, Li teaches, wherein modifying the at least one compute artifact is based, at least in part, on the user-specific configurable parameters in the request ([0055], The second set of customizations includes one or more configurations, settings, properties or the like that, unlike other customizations, do not prompt rebooting of the child VM. The second set 
As per claim 9, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 10, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 15, this is the “processor-readable storage medium claim” corresponding to claim 1 and is rejected for the same reasons.  The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 8 and is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199